Citation Nr: 1539648	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an intitial rating in excess of 20 percent for left lower extremity peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Adam Werner, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1962 and from November 1962 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Boise, Idaho.

In June 2012, the Veteran and his spouse testified before a Decision Review Officer at the Boise RO.  A transcript of that proceeding is of record.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In December 2014, the Veteran submitted a notice of disagreement with a November 2014 rating decision which denied increased ratings for diabetes mellitus and allergic rhinitis.  In December 2014, the RO responded and explained to the Veteran how the post decision review process worked.  As these matters are being developed at the RO and are not ripe for appellate review, the Board will not address them at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran, through his representative, submitted private treatment records which indicate that the Veteran's lower extremity peripheral neuropathy may have worsened since the most recent VA examination in November 2014.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  Thus, the Veteran should be afforded a VA examination on remand.

The Veteran is currently service connected for an anxiety disorder (30 percent), diabetes mellitus (20 percent), left lower extremity peripheral neuropathy (20 percent), right lower extremity peripheral neuropathy (20 percent), gastritis (10 percent), and he had a noncompensable evaluation for rhinitis.  The Veteran currently has a 70 percent combined disability evaluation.  Thus, he meets the schedular requirements for TDIU.  At his Board hearing in June 2013, it was indicated that the Veteran was awarded Social Security benefits based solely on his psychiatric disability in 1996 and that the combination of the Veteran's service-connected physical and emotional disabilities precluded him from working.  Where the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board provided the Veteran and his representative a letter in March 2015, requesting AOJ waiver of additionally associated VA treatment records and VA examination reports.  In April 2015, the Veteran's attorney responded that the issues should be remanded back to the AOJ for consideration of the additional evidence.  Thus, additional AOJ adjudication of this recently associated evidence is necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The originating agency should send the Veteran an application for TDIU and the Veteran is notified that this information is essential to the claim as it outlines his education, experience and dates of disability necessary for making a determination.  All proper VCAA notice regarding a claim for TDIU should be afforded the Veteran.  

2.  Obtain any pertinent, outstanding evidence, to include all Social Security records, including medical evidence relied upon in making the determination.  Contact any identified health care facilities and also associate any additional treatment records from the VA Medical System, with the claims file. 

3.  Afford the Veteran a VA examination to consider the service-connected peripheral neuropathy of each lower extremity.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should identify all current neurological symptoms associated with the Veteran's peripheral neuropathy of each extremity.  For each extremity, the examiner should specify the nerves involved; note whether there is associated atrophy or weakness; and express an opinion as to the severity of the disability (mild, moderate, moderately severe, or severe) for each nerve involved. 

The examiner should render specific findings as to the impact of the service-connected peripheral neuropathy of each lower extremity on the Veteran's ability to work.
 
4.  The Veteran should be afforded a VA examination(s) to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims files must be made available for review by the examiner(s), and the examiner(s) should note such review in the report. The examiner(s) should identify the limitations resulting from each service-connected disability and provide an opinion as to whether the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to maintain any form of substantially gainful employment consistent with his education and industrial background. 

The rationale for all opinions expressed must also be provided.  Again only service connected disorders are for consideration and age and non-service connected disorders are not for consideration.

5.  Thereafter, the claims properly appealed should be readjudicated, considering all evidence of record obtained since the prior SSOC. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




